Citation Nr: 1012689	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  07-03 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tomah, 
Wisconsin


THE ISSUE

Whether the Veteran is entitled to payment of unauthorized 
medical services for care at St. Joseph's Hospital 
(hospital) provided by physicians from the Marshfield Clinic 
(clinic) from June 29, 2006, to July 11, 2006.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1950 to 
July 1952. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 decision by the Department of 
Veterans Affairs (VA) Medical Center (VAMC) in Tomah, 
Wisconsin.  


FINDINGS OF FACT

1.  From June 20, 2006, to July 11, 2006, the Veteran 
received medical care at the hospital by physicians supplied 
by the clinic.  

2.  The hospital and clinic sought reimbursement for the 
cost of the Veteran's care and when the claim was denied, 
the Veteran perfected an appeal.    

3.  In June 2009, the VAMC approved payment in full at the 
rate that is legally-authorized under VA regulations.  


CONCLUSION OF LAW

The criteria for dismissal of the appeal have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 17.55, 17.56 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 2006, the Veteran had a gall bladder infection for 
which he sought medical treatment.  His physician determined 
that he needed immediate hospital care.  After the physician 
contacted the VAMC in Tomah, Wisconsin, and was told that 
the Tomah VA facility could not take the Veteran, the 
physician called the VAMC in Madison, Wisconsin.  When the 
Madison VA facility could not take the Veteran, the 
physician was directed back to the VAMC in Tomah.  When the 
physician again contacted the VAMC in Tomah, he was told to 
take the Veteran to the nearest medical facility.  The 
Veteran was taken to St. Joseph's Hospital (hospital) on 
June 29, 2006.  The physicians who treated him, however, 
were provided by the  Marshfield Clinic (clinic).  He was 
discharged on July 11, 2006.  A claim for payment of 
services provided at the hospital by the clinic's physicians 
was filed with the VAMC at Tomah, Wisconsin. 

At first, the VAMC denied payment of all medical services 
provided for the Veteran by the clinic's physicians at the 
hospital.  November 2006 Decision.  The Veteran filed a 
timely notice of disagreement.  November 2006 Notice of 
Disagreement. 

In January 2007, the VAMC issued a partial grant, 
authorizing payment for services provided on June 29, 2006, 
but the VAMC continued to deny payment for care provided to 
the Veteran during the remaining period from June 30, 2006, 
to July 11, 2006, asserting that after the first day, the 
Veteran's condition was stable and he could have been moved 
to a VA facility.  January 2007 Decision.  The Veteran filed 
a timely substantive appeal, arguing that by declining him 
admission to a VA facility, VA had essentially authorized 
follow-up care at the hospital.  February 2007 Substantive 
Appeal.  

In June 2009, the VAMC determined that medical expenses for 
the entire period from June 29, 2006, to July 11, 2006, 
should also be paid and payment to the hospital and to the 
clinic was authorized.  June 2009 Decisions.   The VAMC paid 
the hospital and the clinic the amounts authorized by law 
for the services provided.  October 6, 2009, Email Entitled 
Payment in Full.  

The Veteran was notified that the hospital and clinic had 
been paid, but the Veteran did not withdraw his appeal.  

When the VAMC in Tomah, Wisconsin, paid the hospital and the 
clinic the amounts authorized by law, the Veteran's claim 
for payment of unauthorized medical expenses for medical 
services provided to him from June 29, 2006, to July 11, 
2006, was granted in full.  VA regulations provide that the 
amount to be paid for medical services by a private facility 
should be based on a system similar to that used in the 
Medicare program.  38 C.F.R. §§ 17.55.  Specifically, under 
VA's Health Care Financing Administration (HCFA) PRICER, a 
diagnosis-related group (DRG) methodology is used to 
determine the applicable amount for each episode of care.  
Id.  Similarly, VA regulations provide that payment to 
health care professionals will be calculated using a formula 
developed by the Centers for Medicare and Medicaid Services 
(CMS). 

Here, the documentation in the Veteran's claims folder shows 
that for each claimed amount, the VAMC paid the full amount 
determined under the HCFA PRICER using the DRG methodology 
and the CMS formula.  September 2008 Payment/Billing Report; 
October 6, 2009, Email Entitled Payment in Full.  

Although the amount paid ($6,837.30 to the hospital and 
$2,418.75 to the clinic) is substantially less than the 
original amount ($33,903.27) sought by the hospital and 
clinic in their claim, under VA regulations, payments made 
in accordance with the HFCA PRICER system with a DRG 
methodology and payments to health care professionals under 
the CMS formula are deemed to constitute payment in full for 
the services rendered.  38 C.F.R. §§ 17.55(g), 17.56(e).  
The regulations also provide that the hospital and clinic 
are prohibited from imposing any charge on the Veteran or on 
his health care insurer for any services for which payment 
was made by VA.  38 C.F.R. §§ 17.55(g), 17.56(e).  Thus, the 
fact that the hospital and clinic were paid less than the 
amount in their original claim will not prejudice the 
Veteran.  

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.  After the Veteran filed his 
substantive appeal, which addressed only why payment should 
be authorized for his private medical treatment, his claim 
was granted in full.  The March 2010 written brief 
presentation by the Veteran's representative argues only 
that reimbursement should be granted, which was done in 
June 2009.  Thus, the errors of fact and law submitted by 
the Veteran and his representative are moot.  

Since no relevant errors of fact or law have been advanced 
by the Veteran or his representative, since the benefit 
sought by the Veteran has been granted in full, and since 
the Veteran can not be prejudiced by the fact that the 
legally-authorized payment was less than the original amount 
sought by the hospital and the clinic, there is no 
controversy before the Board to resolve.  Accordingly, this 
appeal should be dismissed.   


ORDER

The appeal is dismissed.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


